SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***). Exhibit 10.1 UREA AMMONIUM NITRATE Purchase AND SALE AGREEMENT 1.Effective Date June 1, 2016 2.Buyer Coffeyville Resources Nitrogen Fertilizers, LLC ("Buyer") 3.Seller Pryor Chemical Company (“Seller”) 4.Term and Termination The term shall commence on the Effective Date and shall terminate on May 31, 2019, unless otherwise terminated earlier in accordance with this Agreement (“Term”).The Term shall automatically extend for additional periods of one year each unless either party provides notice of non-extension at least 12 months prior to the end of the Term or any extended Term, as applicable, unless otherwise terminated as provided herein.
